Citation Nr: 0017494	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-46 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $17,302.61, plus accrued 
interest.



REPRESENTATION

Appellant represented by:  American Red Cross


INTRODUCTION

The veteran had active service during World War II.

This matter was previously before the Board of Veterans' 
Appeals (Board) in February 1997 at which time it was 
determined that there was no showing of bad faith on the part 
of the veteran in the creation of the loan guaranty debt and 
no statutory bar to a waiver of the loan guaranty 
indebtedness.  The case was remanded to the RO for 
consideration of the claim under the standards of equity and 
good conscience.  The case has been returned to the Board for 
appellate review.  

In the February 1997 decision it was noted that since the 
veteran had not challenged the validity of the loan guaranty 
indebtedness or the denial of a retroactive release of 
liability, the Board's review was to be limited to the issue 
of waiver of recovery of the indebtedness.  

The undersigned notes that a comment from the RO's Committee 
on Waivers and Compromises in a January 2000 statement 
regarding the filing of a notice of disagreement is incorrect 
because the case is already in appellate status.


FINDINGS OF FACT

1.  There was a default of the veteran's VA guaranteed loan 
necessitating the foreclosure sale of the subject property, 
which resulted in a VA home loan guaranty indebtedness in the 
amount of $17,302.61, plus accrued interest.  

2.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran.  

3.  The veteran was at fault in the creation of his VA home 
loan guaranty indebtedness.  There was no fault on the part 
of VA in the creation of this indebtedness.  The veteran 
attempted to mitigate the amount of the indebtedness by 
selling the property to a third party. 

4.  It is not shown that collection of the indebtedness would 
cause the veteran undue hardship or defeat the purpose of the 
VA benefit.  Failure to collect the indebtedness would result 
in an unfair gain to the veteran.

5.  There was a significant diminution in value of the 
property in question at the time the veteran sold it to a 
third party.  The diminution in value reflected an ongoing 
devaluation of the subject property due to the downturn in 
the local market in which the subject property was situated.

6.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of one-half the balance of the loan guaranty indebtedness 
without resulting in undue financial hardship, and repayment 
of this portion of the indebtedness would not be inequitable.  


CONCLUSIONS OF LAW

1.  After default there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.964(a) (1999).

2.  A partial waiver of the veteran's loan guaranty 
indebtedness in the amount of $8,651, plus accrued interest, 
is consistent with the principles of equity and good 
conscience.  38 U.S.C.A. §  5302(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.965(a) (1999).

3.  Recovery of the remainder of the loan guaranty 
indebtedness, in the amount of $8,651, plus accrued interest, 
would not violate the principles of equity and good 
conscience.  (38 U.S.C.A. § 5302  (West 1991 & Supp. 1999); 
38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of waiver, it is found that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed to the extent possible and that the 
evidence of record is sufficient to render a fair and 
equitable determination for the veteran at hand.  An attempt 
was made by the Board to obtain additional information from 
the veteran, but for whatever reason he failed to provide any 
evidence which might be helpful to his claim.  

Factual Background

In January 1983, the veteran and his wife obtained a VA 
guaranteed 30-year loan in the amount of $134,600 at an 
interest rate of 12 percent, to refinance the mortgage on 
their primary residence in Cypress, Texas.  

In their December 1982 application for refinancing, the 
veteran certified and acknowledged his legal obligation to 
repay VA any claim which VA would be required to pay the 
noteholder on account of default on the loan payments.  
Additionally, he acknowledged that in the event he disposed 
of the property, in an assumption agreement, he would not be 
relieved from liability unless the buyer was acceptable to 
the VA and would assume the payment of the veteran's 
obligation to the lender.

A copy of a warranty deed with a vendor's lien discloses that 
the veteran transferred the property to a transferee who 
assumed the veteran's first mortgage on the property and the 
veteran held a second-lien note.  The second-lien note 
executed by the transferee and payable to the veteran was in 
the amount of over $6,000, and provided for acceleration of 
maturity and attorney fees in the event of default.  The 
second lien was secured by an inferior vendor's lien and by 
an inferior deed of trust from the transferee to D. L. C., 
trustee.  The date of filing at the county clerk's office 
appears to be sometime in January 1991.

Of record is a notice of default dated in March 1991.  The 
date of first uncured default was listed as January 1, 1991.  
The reasons for default were given as financial mismanagement 
and "incomplete" sale of property.  It was indicated the 
veteran had been contacted several times and claimed to have 
sold the property by assumption, but no payments had been 
made, and the assumption fee had not been paid.  Further, a 
copy of the sales contract had not been provided.  According 
to the transferee, he had not sent a payment and both parties 
indicated the other was responsible for the payment.  Neither 
party would commit to cure the default and neither party 
would send assumption information to the noteholder.

Later in March 1991, a notice of intention to foreclose was 
filed.  The noteholder indicated that the veteran had been 
assured by the transferee that all payments were made, but it 
was stated no payment had been received, and it was further 
added the veteran had refused to accept responsibility 
leading to the default.  Forbearance was no longer warranted, 
and a foreclosure was recommended.

Of record is a report of a telephone conversation between the 
veteran and VA in April 1991.  The veteran indicated he was 
going to get the money for four payments plus money for the 
transfer fee from the transferee and send it to the mortgage 
company or he stated he would get the transferee out of the 
house.

Of record is an April 1992 report of a telephone conversation 
between VA and the noteholder's attorney in which it was 
indicated that the veteran found the transferee and "assumed 
loan 1/15/91-delinquent-never transferred by servicer to 
[transferee]."

An April 1992 memorandum from the chief of the construction 
and valuation section of the RO indicated the "as is" 
appraisal value of the property in question for liquidation 
purposes was $85,000.  A May 1992 memorandum from the chief 
of the construction and valuation section reflected that 
almost $5,000 of repair work had been done and the value of 
the property in question "as is" for liquidation purposes was 
listed as $93,700.

A report of loan guaranty field review was conducted in June 
1992 because there had been more than a 20 percent loss in 
value of the property in question.  It was noted the subject 
property had been new at the time of the original appraisal.  
It was indicated that the subject property appeared to have 
been vacant for a considerable period of time, with the 
interior having been vandalized.  Also, a considerable amount 
of rotted wood was noted.  Due to the condition of the 
subject property, the market value appeared to be 
considerably decreased and this was partially responsible to 
the large loss in value.  It was also noted that the 
appraiser utilized sales from competitive subdivisions and 
that homes of that subdivision appeared to be of superior 
quality construction in comparison to the subject property.  
It was determined that as a result of the present condition 
of the home, the fee appraiser's choice of comparable sales, 
and a slowing of the Houston economy all combined to result 
in a significant decrease in the market value of the subject 
property.  Also, notation was made that an oversupply of 
available housing had resulted in decreased market values and 
many foreclosures and this had all appeared to have resulted 
in the larger than 20 percent loss in value.

By letter dated in January 1994, the veteran was asked to 
complete a financial status report, to submit copies of his 
1992 income tax return, and to send a copy of the recorded 
warranty deed.  No reply was received.  

In his notice of disagreement which was received in July 
1994, the veteran indicated that in 1986 he retired and 
relocated.  He stated that when he left Houston, he leased 
the property in question, and continued to make his monthly 
note payments, never missing one.  He then found a buyer and 
retained an attorney to make sure the property was 
transferred so that the transferee made the payments.  He 
stated that the transferee was supposed to make the payments, 
but the mortgage company indicated he did not.  The mortgage 
company then approached the veteran, but he was not able to 
come up with the back payments.  He believed that the back 
payments were not his responsibility, but that the matter was 
one between the transferee and the mortgage company.

Subsequent to the Board's remand in February 1997, the 
veteran was sent a letter asking that he submit a financial 
status report form with supporting documentation of monthly 
expenses, assets, and debts.  He was also asked to submit 
copies of Federal tax returns for 1994, 1995, and if 
available, 1996.  He was informed that any disclosure would 
be voluntary, but that if the information was not furnished a 
decision would be made on the basis of the available evidence 
of record.  No response was received from him.  

In an April 2000 statement, a veterans services officer 
indicated that she had tried to contact the veteran 
personally.  The county service officer for the area in Texas 
where the veteran resided advised that a home visit was made 
on April 25, 2000, but the officer was not able to make 
direct contact with the veteran.  A comment was made that 
based on the estimated age of the veteran, it was likely his 
only income was from Social Security (the record includes the 
veteran's enlisted record and report of separation which 
reflects that he was born in February 1920.)  

Analysis

Any indebtedness of the veteran and his or her spouse shall 
be waived only when the following factors are determined to 
exist:  (1)  Following default there was a loss of the 
property which constituted security for the loan guaranty, 
insured, or made under Chapter 37 of Title 38, United States 
Code; (2) there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver; and (3) collection of such 
indebtedness would be against the principles of equity and 
good conscience.  38 C.F.R. § 1.964(a) (1999).

There shall be no collection of a VA indebtedness, or any 
interest therein, when it is determined that such collection 
would be against equity and good conscience.  38 C.F.R. 
§ 1.962 (1999).  However, waiver is prohibited if it is 
determined that the veteran's indebtedness is a result of his 
or her commission of fraud, misrepresentation of a material 
fact, bad faith, or lack of good faith.  38 C.F.R. § 1.963(a) 
(1999).  

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U.S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to the creation of the debt.  
(2)  Balancing of fault.  Weighing the fault of the debtor 
against the VA's fault.  
(3)  Undue hardship.  Where the collection would deprive the 
debtor or his or her family of basic necessities.  
(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits 
were intended.  
(5)  Unjust enrichment.  Failure to make restitution would 
result in an unfair gain to the debtor.  
(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(a) (1999).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  It has been determined in 
this case that the facts do not show the presence of any of 
these factors.  As a result, the Board's decision and appeal 
will be limited to the determination of whether or not waiver 
of recovery of the VA indebtedness is warranted on the basis 
of equity and good conscience.  

Fault

VA's working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt."  (Veterans Benefits Administration Circular 20-90-
5, February 12, 1990.)  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
regard for the veteran's contractual responsibilities to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

In the present case, the veteran was in direct control of the 
subject property and debt obligation.  Utilizing a VA 
guaranteed loan in 1983, he was able to refinance the 
mortgage on his home.  Normally, one would have expected the 
subject property to appreciate in value.  However, based upon 
what was described as a depressed regional economy, a fact 
which the Board does not dispute, this did not come to pass.  
Regardless, the undersigned notes that VA should not be 
expected to ensure the continued depreciation or even 
stability of the property in addition to guaranteeing payment 
of the loan obligation.  The veteran's responsibility for 
payment under the loan obligation was not contingent upon the 
continued economic health of the region in which the property 
was situated or whether it was advantageous for him to 
maintain his loan payments.  This is so, even though he 
clearly was not responsible for the economic downturn that 
took place in the Houston area in the early to mid-1980's.  
He was nevertheless in direct control of his financial 
situation, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  

The veteran has argued that his fault is excusable because he 
transferred the property and the obligations pertaining to 
the property became those of the transferee.  However, he 
himself signed a statement indicating that he would be 
responsible for an unacceptable transferee and by definition, 
and under all accepted criteria, he is at fault.  He made 
financial choices that he believed were in his best 
interests; and in so doing, he unilaterally agreed to accept 
the consequences of those choices.

Notwithstanding this conclusion, the Board may take into 
consideration mitigating factors, and a finding of fault can 
be tempered by a finding that he was faced with a difficult 
situation at the time that he defaulted on the loan 
obligation.  He did find someone to transfer the property to 
so it can be said that he at least made some minimal effort 
to diminish the indebtedness.  

With respect to a balancing of faults, the fault of the 
veteran is as described above.  VA, on the other hand, has 
carried out its responsibilities for the most part as 
described by law.  VA notified the veteran in a timely 
fashion at every step of the process and cooperated in the 
procedure.  Foreclosure appears to have been accomplished 
with minimal delay.  After reviewing the record on appeal, 
the Board can find no indication that the actions of VA 
contributed in any way to the loss of the property.  

As to the element of undue hardship, it is basically 
described as taking place "where the collection would deprive 
debtor or family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  In this regard, the Board is mindful of the 
principle that the veteran is expected to accord a debt to 
the Government the same regard given to any other debt.  An 
analysis of this question is rendered very difficult by the 
veteran's complete lack of cooperation.  The Board remanded 
the case in 1997 in order to assist the veteran in the 
development of facts pertinent to his claim, but he did not 
respond to requests for information.  In  Wood v. Derwinski, 
1 Vet. App. 190 (1991), the Court stated that the duty to 
assist is not always a one-way street, and if a claimant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information  
that is essential in obtaining evidence.  As indicated above, 
the veteran was afforded the opportunity to update his 
financial status and provide other information which might be 
helpful in this case.  For whatever reason, he has failed to 
comply with requests for information from the RO and, to 
date, has not provided VA with any of the requested 
information.  The Board is therefore forced to rely on the 
evidence which is of record.  That record does show that the 
veteran is 80 years of age and a proper analysis of undue 
hardship must take into consideration not only the veteran's 
present financial picture, but also a relative projection of 
his status in the foreseeable future.  Thus, while the Board 
does not have any idea of the veteran's present financial 
picture, in view of his advanced age, years of essentially 
gainful employment are not to be reasonably expected.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  There is no 
indication contained in the record that recovery of the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution will result in 
unfair gain to the veteran.  38 C.F.R. § 1.965(a)(5).  As 
noted above, the veteran has not shown that repayment would 
cause undue hardship.  To permit him to avoid repayment of 
the entire debt would result in unjust enrichment.  Since he 
has not provided VA with information to the contrary, the 
Board concludes that his failure to make restitution would 
result in unfair gain to the appellant.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran's relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed  that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment.  Nor do the 
facts show this to be the case.  

The Board has identified no additional factors which should 
be considered in adjudicating the claim for a waiver of the 
indebtedness in question.  After having carefully reviewed 
all of the evidence of record, the Board finds the weight of 
the evidence is in favor of waiver of one-half of the 
indebtedness on the basis of equity and good conscience.  The 
Board simply cannot ignore the facts that the veteran had no 
control over the economic climate in the Houston area in the 
1980's and the age of the veteran at the present time.  
Taking into consideration all of these specifically 
enumerated elements of 38 C.F.R. § 1.965, the Board finds 
that the request for waiver is granted in part, in the amount 
of $8,651, plus accrued interest.







ORDER

Waiver of recovery of part of the veteran's loan guaranty 
indebtedness in the amount of $8,651, plus accrued interest, 
is granted. 

Waiver of recovery of the remainder of the veteran's loan 
guaranty indebtedness in the amount of $8,651, plus accrued 
interest, is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 



